                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION



ANDREW L. COLBORN,

                          Plaintiff,

         vs.                                              Civil No.: 19-CV-484

NETFLIX, INC.; CHROME MEDIA LLC,
F/K/A SYNTHESIS FILMS LLC; LAURA
RICCIARDI; AND MOIRA DEMOS,

                          Defendants.



                                         NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332(a)(1), 1441(a), and 1446, Netflix, Inc. (“Netflix”),

Chrome Media LLC, Laura Ricciardi and Moira Demos (collectively, “Putative Defendants”1),

by their undersigned counsel, hereby file this Notice of Removal of the above-captioned action

from the Circuit Court for Manitowoc County, Wisconsin, to the United States District Court for

the Eastern District of Wisconsin, and in support of this Notice, aver as follows:

         1.      On or about December 17, 2018, Andrew L. Colborn (“Plaintiff”) filed an action

captioned Andrew L. Colborn v. Netflix, Inc., Chrome Media LLC, Synthesis Films, LLC, Laura

Ricciardi, Moira Demos, Lisa Nishimura, Adam Del Deo and Mary Manhardt in the Circuit

Court for Manitowoc County, Wisconsin, which was docketed as Case No. 2018CV000561. A

true and correct copy of the original Complaint and Summons as served on Netflix is attached

hereto as Exhibit A.

     1
       Chrome Media LLC, Laura Ricciardi, and Moira Demos appear specially in this matter for the sole purpose
of removing the case to federal court and do not by filing this notice of removal waive any defense or objection
available to them based on lack of personal jurisdiction, insufficient process or insufficient service of process.




              Case 1:19-cv-00484-WCG Filed 04/03/19 Page 1 of 6 Document 1
       2.       On or about March 4, 2019, Plaintiff filed an amended complaint in Case

No. 2018CV000561 captioned Andrew L. Colborn v. Netflix, Inc., Chrome Media LLC, f/k/a

Synthesis Films LLC, Laura Ricciardi, and Moira Demos in the Circuit Court for Manitowoc

County, Wisconsin. A true and correct copy of the Amended Complaint and Amended

Summons as served on Netflix is attached hereto as Exhibit B.

       3.       On March 5, 2019, Plaintiff served on CT Corp., Netflix’s agent for service of

process in Wisconsin, the original Summons and Complaint and the Amended Summons and

Amended Complaint. No service on any Putative Defendant of either the original Summons and

Complaint or the Amended Summons and Complaint occurred before this date.

       4.       Pursuant to 28 U.S.C. § 1446(b), all Putative Defendants are timely filing this

Notice of Removal within thirty (30) days of service of the Complaint and Amended Complaint

upon Netflix.

       5.       No Putative Defendant has answered, moved, or otherwise responded to the

Complaint.

       6.       Copies of all process, pleadings, and orders that have been received by Netflix are

filed herewith. To the best of the Putative Defendants’ knowledge, information and belief, other

than the Summons and Complaint, and Amended Summons and Amended Complaint, no other

process, pleadings, or orders have been filed.

       7.       For jurisdictional purposes, Plaintiff is a citizen of the State of Wisconsin. See

Ex. B (Amended Complaint) ¶ 1 (stating Plaintiff resides in Manitowoc County, Wisconsin).

       8.       The Amended Complaint purports to name four defendants: Netflix, Inc.;

Chrome Media LLC, f/k/a Synthesis Films LLC; Laura Ricciardi; and Moira Demos.




                                         2
            Case 1:19-cv-00484-WCG Filed 04/03/19 Page 2 of 6 Document 1
             a. Netflix, Inc. is a corporation organized under the laws of the state of Delaware

                which, as the Amended Complaint states, Ex. B. ¶ 2, has its principal place of

                business in Los Gatos, California and therefore is a citizen of Delaware and

                California for jurisdictional purposes.

             b. Chrome Media LLC is a limited liability company organized under the laws of the

                state of New York which, as the Amended Complaint states, id. ¶ 3, has its

                principal place of business in the state of California. The members of Chrome

                Media are Laura Ricciardi and Moira Demos, both of whom are resident and

                domiciled in California. See Ex. B ¶¶ 6 & 7. Therefore, Chrome Media is a

                citizen of New York and California for jurisdictional purposes.

             c. Laura Ricciardi is a natural person who is resident and domiciled in California

                and therefore is a citizen of California for jurisdictional purposes. See Ex. B ¶ 6.

             d. Moira Demos is a natural person who is resident and domiciled in California and

                therefore is a citizen of California for jurisdictional purposes. See Ex. B ¶ 7.

       9.       The Amended Complaint seeks “general damages; compensatory damages;

special damages, including but not limited to, lost wages; and punitive damages,” id. ¶¶ 54, 66,

72, an amount in controversy that exceeds $75,000. See also id. ¶¶ 57, 70-72.

       10.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(a) because there is complete diversity of citizenship among the parties and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       11.      Pursuant to 28 U.S.C. § 1441(a), the United States District Court for the Eastern

District of Wisconsin is the proper venue for removal jurisdiction because it embraces

Manitowoc County, Wisconsin, the place where this action is pending.




                                         3
            Case 1:19-cv-00484-WCG Filed 04/03/19 Page 3 of 6 Document 1
       12.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal is being forwarded to counsel of record for Plaintiff, as well as to the Clerk of the

Circuit Court of Manitowoc County, Wisconsin. A true and correct copy of the Notice of Filing

of Notice of Removal (without exhibits) is attached hereto as Exhibit C.

       13.     By filing this Notice of Removal, Putative Defendants do not waive any defenses

that may be available to them.

       WHEREFORE, Netflix, Inc., Chrome Media LLC, Laura Ricciardi and Moira Demos

respectfully request that the entire court action under case number 2018CV000561 in the Circuit

Court for Manitowoc County, Wisconsin, be removed to the United States District Court for the

Eastern District of Wisconsin for all further proceedings.

Dated: April 3, 2019.                      Respectfully submitted,


                                            s/ James A. Friedman
                                           James A. Friedman, SBN 1020756
                                           Godfrey & Kahn, S.C.
                                           One East Main Street
                                           Suite 500
                                           Madison, WI 53703-3300
                                           T: (608) 284-2617
                                           F. (608) 257-0609
                                           jfriedman@gklaw.com

                                           Lee Levine
                                           Matthew E. Kelley
                                           Ballard Spahr LLP
                                           1909 K Street, NW, Suite 1200
                                           Washington, D.C. 20006-1157
                                           T: (202) 508-1110
                                           F: (202) 661-2299
                                           levinel@ballardspahr.com
                                           kelleym@ballardspahr.com




                                       4
          Case 1:19-cv-00484-WCG Filed 04/03/19 Page 4 of 6 Document 1
                         Leita Walker
                         Ballard Spahr LLP
                         2000 IDS Center, 80 South 8th Street
                         Minneapolis, MN 55402-2119
                         T: (612) 371-6222
                         F: (612) 371-3207
                         walkerl@ballardspahr.com

                         Counsel for Putative Defendants Netflix, Inc.; Chrome
                         Media LLC; Laura Ricciardi; and Moira Demos




                             5
Case 1:19-cv-00484-WCG Filed 04/03/19 Page 5 of 6 Document 1
                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 3rd day of April, 2019, I electronically filed the foregoing

Notice of Removal with the Clerk of Court using the CM/ECF system, and provided copies via

electronic mail and U.S. mail to the following counsel of record:

                        George Burnett
                        Law Firm of Conway, Olejniczak & Jerry, S.C.
                        231 South Adams Street
                        Green Bay, WI 54305-3200
                        GB@lcojlaw.com

                        Michael C. Griesbach
                        Griesbach Law Offices, LLC
                        P.O. Box 2047
                        Manitowoc, WI 54221-2047
                        attymgriesbach@gmail.com

                        April Rockstead Barker
                        Schott, Bublitz & Engel, S.C.
                        640 West Moreland Boulevard
                        Waukesha, WI 53188-2433
                        abarker@sbe-law.com

                        Counsel for Plaintiff Andrew L. Colborn



                                                 s/ James A. Friedman
                                                James A. Friedman
20424816.1




                                          6
             Case 1:19-cv-00484-WCG Filed 04/03/19 Page 6 of 6 Document 1
